DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/7/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.  In regards to claims 11-13, Applicants argue that the prior art cited does not teach, or reasonably suggest, “allocating the same phase value to the first phase information of the first pixel data and the second phase information of the second pixel data with respect to identical pixels between the first viewpoint and the second viewpoint.”  Applicants argue that the prior art merely discloses “that each image…is assigned with a different OAM channel according to unique phase profiles.”
As Applicants note, Smithwick discloses “that appropriate phase information is allocated to the different viewpoints in the multiview hologram.”  Smithwick discloses allocating the same phase value to the first phase information of the first pixel data and the second phase information of the second pixel data (appropriate phase information is allocated to the different viewpoints in the Multiview hologram) with respect to identical pixels between the first viewpoint and the second viewpoint (since appropriate phase information is allocated to the different viewpoints, identical pixels would be given identical phase information) [0039-0040]. 
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smithwick et al. (US 2018/0063519) (of record).
Consider claim 11, Smithwick et al. disclose (e.g. figure 1) a method for generating a hologram, comprising:
receiving an input image representing a 3D object (3D display);
generating a first pixel data comprising a first phase information (phase profile 117) at a first viewpoint for the input image (view 1 image);
generating a second pixel data comprising a second phase information (phase profile 115) at a second viewpoint for the input image (view 2 image); and
generating a multi-view hologram using the first pixel data and the second pixel data (at step F a Multiview hologram is generated) [0039-0043]; and
allocating the same phase value to the first phase information of the first pixel data and the second phase information of the second pixel data (appropriate phase information is allocated to the different viewpoints in the Multiview hologram) with respect to identical pixels between the first viewpoint and the second viewpoint (since appropriate phase information is allocated to the different viewpoints, identical pixels would be given identical phase information) [0039-0040]. 
Consider claim 12, Smithwick discloses a method of claim 11, wherein the first pixel data comprises a first 3D coordinate information representing the 3D object at the first viewpoint, a first RGB pixel information representing the 3D object at the first viewpoint, and the first phase information at the first viewpoint (the system is a 3D system with full color such that it is considered to use RBG and phase information to generate the viewpoints) [0006, 0039-0043].
Consider claim 13, Smithwick discloses a method of claim 12, wherein the second pixel data comprises a second 3D coordinate information representing the 3D object at the second viewpoint, a second RGB pixel information representing the 3D object at the second viewpoint, and the second phase information (the system is a 3D system with full color such that it is considered to use RBG and phase information to generate the viewpoints) at the second viewpoint [0006, 0039-0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithwick et al. (US 2018/0063519) in view of Oh et al. (US 2016/0187850) (both of record).
Consider claim 15, Smithwick discloses a method of claim 11, further comprising:
when the first viewpoint and the second viewpoint are adjacent viewpoints (see figure 1, the viewpoints are adjacent).  However, Smithwick does not explicitly disclose generating a correlation image by assigning a first value to the identical pixels between the first viewpoint and the second viewpoint, and a second value to pixels that are not identical between the first viewpoint and the second viewpoint. Smithwick et al. an Oh et al. are related as holographic image processing methods.  Oh et al. disclose providing a random phase wherein generating a correlation image by assigning a first value to the identical pixels between the first viewpoint and the second viewpoint, and a second value to pixels that are not identical between the first viewpoint and the second viewpoint (random phase is assigned to have a high spatial correlation between the RBG channels) [0058-0060].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Smithwick, to use the random phase as taught by Oh., in order to enhance correlation of a hologram.
Consider claim 16, the modified Smithwick reference discloses a method of claim 15, further comprising: compressing the multi-view hologram by using the correlation image (the holographic data format allows for high-efficiency compression) [0011-0012, 0087 of Oh]..
Allowable Subject Matter
Claims 1-4, 8-10, 17, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for generating a hologram, comprising: receiving an input image representing a 3D object; generating a plurality of pixel data for generating a hologram for the input image, each pixel data corresponding to each of a plurality of pixels of the hologram: defining a first phase value for a first one of the plurality of pixel data with respect to the input image such that spatio-temporally identical pixels have the same phase; defining a second phase value for a second one of the plurality of pixel data with respect to the input image such that spatio-temporally identical pixels have the same phase; and generating a multi-view hologram using the first phase value and the second phase value, wherein the spatio-temporally identical pixels include pixels that are continuously viewed in time for the input image and that are located in a same position in 3D volume space, wherein the defining of the first phase value comprises applying a first random phase to the first pixel data, and the defining of the second phase value comprises applying a second random phase to the second pixel data,  the prior art fails to teach or reasonably suggest, that the first random phase and the second random phase are set such that the first phase value and the second phase value are the same, when the first random phase and second random phase are applied to the first pixel data and the second pixel data, respectively, in combination with the other limitations of claim 1.
Claims 2-4, 8-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 17 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for generating a hologram, comprising: receiving an input image representing a 3D object; applying a first random phase to a first pixel data of a first viewpoint for the input image; applying a second random phase to a second pixel data of a second viewpoint for the input image; and generating a multi-view hologram using the first pixel data and the second pixel data;  the prior art fails to teach or reasonably suggest,  performing random phase modulation such that a result of applying the first random phase and the second random phase for identical pixels between the first viewpoint and the second viewpoint becomes the same phase value, in combination with the other limitations of claim 17.
Claims 19-20 are dependent on claim 17 and are allowable over the prior art of record for at least the same reasons as claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872